United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                 IN THE UNITED STATES COURT OF APPEALS August 9, 2007

                                 FOR THE FIFTH CIRCUIT                                   Charles R. Fulbruge III
                                                                                                 Clerk
                                      _____________________
                                          No. 07-30158
                                       Summary Calendar
                                      _____________________

IN THE MATTER OF: THOMAS S. KEATY II
                                                                                                  Debtor
------------------------------------------------------------------------------------------------------------
ROY A. RASPANTI,
                                                                                              Appellant
v.
THOMAS S. KEATY II,
                                                                                                Appellee



                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                    (6:05-CV-2135)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Appellant Roy A. Raspanti appeals the rulings of the district court,

affirming the rulings of the bankruptcy court. At the heart of the rulings of

the bankruptcy court from which Raspanti appeals is the determination that


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
the filing of the Chapter 13 Plan by Debtor/Appellee Thomas S. Keaty II was

not in bad faith. We review the rulings of the bankruptcy court under the

same standards as did the district court.

      We have considered all rulings and orders appealed from, as well as the

record on appeal, the briefs of the parties, and the applicable law. As a result,

we are satisfied that neither the bankruptcy court nor the district court,

sitting in appeal, erred reversibly. Accordingly, all rulings appealed from are

affirmed, essentially for the reasons given by those courts.

AFFIRMED.




                                       2